Citation Nr: 1417760	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  09-49 161	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to increased ratings for a left knee disability, currently rated 20 percent disabling for post-operative residuals of a tear of the anterior cruciate ligament; and 10 percent disabling for arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which reduced the rating for post-operative residuals of a tear of the anterior cruciate ligament from 20 to 10 percent disabling.  The Veteran testified before the undersigned in a hearing at the RO in August 2011.  A transcript of that hearing was associated with the claims file and reviewed prior to this decision.

In January 2012, the Board restored the 20 percent rating and remanded the issue of entitlement to an increased rating for the left knee disability.

The issue of entitlement to an increased rating for left knee arthritis is REMANDED to the Agency of Original Jurisdiction (AOJ) and is discussed in the REMAND section of this decision.



FINDING OF FACT

The Veteran has no more than moderate instability of the left knee without subluxation.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for residuals of a tear of the anterior cruciate ligament have not been met.  38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes (DC) 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In November 2005, the RO sent the Veteran a letter providing notice, which satisfied the requirements of the VCAA.  The letter was prior to adjudication of his claim and no additional notice is required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's knee in February 2006, April 2007, July 2008, and January 2012.  The Veteran asserted that the 2008 examiner was not thorough; however, each examination provided detail of the Veteran's condition and addressed the pertinent rating criteria.  Individually, and certainly taken as a whole, the examinations are adequate for the decision.     

This matter was previously remanded by the Board in January 2012.  In substantial compliance with the remand directives, the Agency of Original Jurisdiction (AOJ) obtained outstanding treatment records from the VA in Springfield, Massachusetts and a current examination for the Veteran's knee.  There was substantial compliance with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no available, pertinent outstanding evidence.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the August 2011 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's knee symptoms and treatment to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The RO has provided separate ratings on this basis.  The Board's decision addresses entitlement to an increased rating under Diagnostic Code 5257.  The question of entitlement to increased ratings on the basis arthritis and limitation of motion is addressed in the remand.

Under Diagnostic Code 5257, a 10 percent rating is warranted for a slight impairment, a 20 percent rating is warranted for a moderate impairment, and the maximum 30 percent rating is warranted for severe impairment.  38 C.F.R. § 4.71a, DC 5257.  Consideration of pain under 38 C.F.R. §§ 4.40 and 4.45 is not appropriate under Diagnostic Code 5257 as it is not based on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Veteran's rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 contemplates moderate instability or subluxation.  

The Veteran had some positive results on anterior drawer and McMurrays tests during the February 2006 examination.  He was recorded with 1+ on Lachman test and 1+ on the medial-lateral instability test in January 2012.  The February 2006, April 2007, and January 2012 examiners noted some instability and an effect on the Veteran's gait, where he walked stiffly or with a mild limp.  

The Veteran reported experiencing stiffness, particularly in cold weather and in the mornings, and an episode where he fell down the stairs.  See Board Hearing.  He constantly wears a knee brace for support and occasionally uses a cane.  See Board Hearing; VA Examinations.  However, the examiner in July 2008 found no giving way or instability and negative results on all tests for instability.  Also during the July 2008 examination, the Veteran denied any weakness, instability, or giving way.  

The Veteran reported working as a prison guard and being able to complete his job successfully, including a good bit of walking and climbing stairs.  He does experience pain in his knee; however, as noted above, pain is not for consideration under this Diagnostic Code.  While the Veteran consistently reported pain and stiffness as symptoms, he did not report instability as a recurrent symptom of his knee disability.  See Board Hearing; VA Examinations.  

The VA examiners all noted no evidence of subluxation or dislocation; and the Veteran has not described such symptoms.  The examination reports show that tests for instability have a range from 0, or normal stability, to 3+, the highest level of instability.  The Veteran was recorded as having 1+ on two tests for instability and otherwise normal stability.  See VA Examination 1/12.  As 1+ is the lowest level of instability above normal, the examiners noted only a mild limp, and the Veteran has been able to complete his active job functions, the evidence supports that his knee disability creates no more than moderate impairment and is 20 percent disabling.  See 38 C.F.R. § 7.41a, DC 5257.  

The VA examiner in February 2006 noted the Veteran had a moderate disability; and the February 2012 examiner found that the Veteran had moderate instability.  There is no clinical evidence of severe instability or subluxation and examiners considered the Veteran's reports in finding only moderate instability.  The weight of the evidence is thus against a rating in excess of 20 percent under DC 5257.

Although the Veteran did undergo surgery to repair the torn knee ligament, he has not had removal or dislocation of the cartilage; therefore separate ratings under 38 C.F.R. § 4.71a, DCs 5258 or 5259 (2013) are not warranted.  Diagnostic testing has not revealed nonunion of the tibia and fibula.  The current ratings compensate for knee disability, and would combine for a 30 percent rating.  Hence higher or separate ratings are not warranted under 38 C.F.R. § 4.71a, DC 5263; see 38 C.F.R. § 4.14 (2013) (prohibiting evaluation of the same disability under multiple DCs).

In reaching this determination, the Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran could not receive a higher rating under an analogous rating code.  He was recorded with normal knee extension.  See VA Examinations; 38 C.F.R. § 4.71a, DC 5261.  See 38 C.F.R. § 4.71a.    

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's left knee disability are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address instability, weakness, limitation of motion, pain, and stiffness.  The Veteran has not presented symptoms outside the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

In summary, the preponderance of the evidence supports a rating of 10 percent for instability symptoms and 10 percent for painful joint motion but is against a rating in excess of the combined 20 percent for the left knee disability.  See 38 C.F.R. § 4.71a.  Therefore, the benefit of the doubt doctrine is inapplicable and a higher rating is denied.  See 38 C.F.R. § 4.3.  


ORDER

A rating in excess of 20 percent for post-operative residuals of a tear of the anterior cruciate ligament; of is denied.



REMAND

In its previous remand the Board instructed that the examiner should report any additional limitation of left knee motion due to functional factors, and that the additional limitation be reported in degrees.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The subsequent examination report noted functional impairment, but not the additional limitation due to that impairment.   The Board is therefore, required to remand the appeal.  Stegall v. West.

Accordingly, the appeal is remanded for the following:

1.  Ask the examiner who provided the February 2012 examination to review the record and provide opinions as to the following:

a.  Was there additional limitation of left knee flexion or extension due to weakened movement, excess fatigability, incoordination, flare-ups, or pain?

b.  If there was additional limitation due to any of these factors, what is the best estimate of additional limitation in degrees, due to those factors?

This information is required by VA regulations as interpreted by court decisions.

2.  If the examiner is unable to provide these opinions, afford the Veteran a new examination to obtain these findings.

3.  If the benefit sought is not fully granted, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


